Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
October 30, 2013, by and among Peter M. Carlino, in his individual capacity (the
“Stockholder”), the Commonwealth Trust Company, Trustee of the PMC Delaware
Dynasty Trust dated September 25, 2013(collectively, the “Trust Stockholder”),
Penn National Gaming, Inc., a Pennsylvania corporation (the “Company”), and
Gaming and Leisure Properties, Inc., a Pennsylvania corporation and wholly-owned
subsidiary of the Company (“GLPI”).  Capitalized terms used but not defined in
the following recitals shall have the respective meanings ascribed thereto in
Section 1.1 of this Agreement.

 

WHEREAS, the Company has announced its intent to pursue a series of transactions
whereby the Company would contribute, or cause to be transferred, a majority of
its real property assets to GLPI and then distribute all of the stock of GLPI to
the Company’s shareholders (the “Spin-Off”);

 

WHEREAS, following the Spin-Off, GLPI is expected to elect to be taxed as a real
estate investment trust (a “REIT”) under the Code;

 

WHEREAS, pursuant to Section 856(d)(2)(B) of the Code, rents received or
accrued, directly or indirectly, from any Person in which a REIT owns, directly
or indirectly, 10% or more of the vote or value of shares of all classes of
stock are excluded from the definition of “rents from real property” under
Section 856(d) of the Code and therefore are not qualifying income for purposes
of the gross income tests under Section 856(c)(2) and (3) of the Code (the
“Related Party Tenant Rule”);

 

WHEREAS, Article IX of the Amended and Restated Articles of Incorporation of
GLPI (the “GLPI Articles”) contains restrictions on the ownership and transfer
of stock of GLPI, including provisions that prohibit any Person from owning
stock of GLPI if such ownership would cause any income of GLPI to fail to
qualify as “rents from real property” for purposes of Section 856(d) of the
Code;

 

WHEREAS, absent a realignment of the interests of the Stockholder and the Trust
Stockholder, immediately following the Spin-Off, for purposes of the Related
Party Tenant Rule, GLPI would own, directly or indirectly, 10% or more of the
Company by virtue of the Beneficial Ownership by Peter D. Carlino (“PDC”) of 10%
or more of both the Company and GLPI;

 

WHEREAS, if, for purposes of the Related Party Tenant Rule, GLPI were to own,
directly or indirectly, 10% or more of the Company, GLPI would not be expected
to meet the gross income tests under Section 856(c)(2) and (3) of the Code, and
therefore would not qualify to be taxed as a REIT; and

 

WHEREAS, so that GLPI may qualify to be taxed as a REIT, in connection with the
Spin-Off, the Stockholder, the Trust Stockholder, the Company, and GLPI have
agreed to exchange (i) shares of common stock of the Company (“Company Common
Stock”) for shares of common stock of GLPI (“GLPI Common Stock”), and
(ii) options to acquire Company Common Stock (“Company Options”) for options to
acquire GLPI Common Stock (“GLPI Options”), subject to the terms and conditions
set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:

 

ARTICLE I
Definitions

 

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.

 

“Beneficial Ownership” shall mean ownership of securities by a Person who would
be treated as an owner of such securities within the meaning of
Section 856(d)(2)(B) of the Code either directly, indirectly or constructively
through the application of Section 318(a) of the Code, as modified by
Section 856(d)(5) of the Code.  The terms “Beneficial Owner,” “Beneficially
Own,” “Beneficially Owns” and “Beneficially Owned” shall have the correlative
meanings.  For the avoidance of doubt, the stock holdings of the Trust
Stockholder are Beneficially Owned by the Stockholder.

 

“Business Day” means any day other than the days on which banks in New York, New
York are required or authorized to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Distribution Date” means the date on which the Spin-Off is consummated.

 

“Governmental Authority” means any nation or government or any agency, public or
regulatory authority, instrumentality, department, commission, court,
arbitrator, ministry, tribunal or board of any nation or any government or
political subdivision thereof, in each case, whether national, federal, tribal,
provincial, state, regional, local or municipal, or any self-regulatory
organization.

 

“Law” means applicable statutes, common law, rules, ordinances, regulations,
codes, licensing requirements, orders, judgments, injunctions, writs, decrees,
licenses, governmental guidelines or interpretations having the force of law,
permits, rules and bylaws, in each case, of a Governmental Authority.

 

“Person” means any individual, corporation, company, limited liability company,
partnership, association, trust, joint venture, group or any other entity or
organization, including any government or political subdivision or any agency or
instrumentality thereof.

 

“Record Date” means the record date for the Spin-Off.

 

“Restricted Group” means (a) PDC, (b) any person related to PDC within the
meaning of Section 267(b) or 707(b) of the Code, (c) any partnership, estate, or
trust in which PDC or any person described in clause (b) owns or owned, during
the 5-year period ending on the Distribution Date, any interest, and (d) any
corporation in which PDC or any person described in

 

--------------------------------------------------------------------------------


 

clause (b) owns or owned during the 5-year period ending on the Distribution
Date, in the aggregate, 10% or more in value of the stock of such corporation.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

 

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement by and between the Company and GLPI to be executed in
connection with the Spin-Off.

 

“Subsidiary” means, with respect to any Person, any other Person of which the
first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the board of directors or
other persons performing similar functions (or, if there are no such voting
interests, more than 50% of the equity interests of the second Person).

 

“Transfer” means to sell, transfer or otherwise dispose of, whether directly or
indirectly.

 

ARTICLE II
Exchange; Transfer

 

2.1                               Exchange.

 

(a)                                 On the terms and subject to the conditions
of this Agreement, at the Stock Closing (as defined below), (i) each of the
Stockholder and the Trust Stockholder shall deliver to the Company the number of
shares of Company Common Stock owned by the Stockholder and the Trust
Stockholder, as the case may be, as set forth on Schedule 2.1(a), free and clear
of all liens, claims, security interests, pledges, charges and other
encumbrances, except as set forth on Schedule 2.1(a), accompanied by duly
executed and effective instruments of transfer and certificates representing any
such certificated shares, and (ii) in exchange therefor, the Company shall
deliver or cause to be delivered to the Stockholder and the Trust Stockholder,
as the case may be, the number of shares of GLPI Common Stock set forth on
Schedule 2.1(a), free and clear of all liens, claims, security interests,
pledges, charges and other encumbrances, except as set forth on Schedule 2.1(a),
accompanied by duly executed and effective instruments of transfer and
certificates representing any such certificated shares.  Each share of GLPI
Common Stock delivered to the Stockholder in exchange for a share of Company
Common Stock that is subject to restrictions on transfer or forfeiture as of the
Stock Closing shall be subject to the same terms and conditions as applied to
each such restricted share of Company Common Stock immediately prior to the
Stock Closing (including applicable vesting requirements).

 

(b)                                 On the terms and subject to the conditions
of this Agreement, at the Option Closing (as defined below), (i) the Stockholder
shall deliver to the Company the number of Company Options set forth on Schedule
2.1(b), free and clear of all liens, claims, security interests, pledges,
charges and other encumbrances, which shall be cancelled and extinguished, and
(ii) in exchange therefor, GLPI shall issue to the Stockholder a number of GLPI
Options as described on Schedule 2.1(b), which shall have the terms set forth on
Schedule 2.1(b).

 

--------------------------------------------------------------------------------


 

2.2                               Restriction on Acquisitions and Transfers.

 

(a)                                 Each of the Stockholder and the Trust
Stockholder may not directly or indirectly acquire, or enter into any agreement,
arrangement or understanding to acquire, any capital stock or other voting
securities of the Company (“Company Stock”) or capital stock or other voting
securities of GLPI (“GLPI Stock”) (other than pursuant to the exercise of
Company Options or GLPI Options (for the avoidance of doubt, including any such
options that have been granted as of the date hereof or that may be issued after
the date hereof), restricted stock issues, or restricted stock units and other
than pursuant to this Agreement and the Spin-Off) from and after the date of
this Agreement until the earlier to occur of (i) the two-year anniversary of the
Distribution Date or (ii) the date the Company publicly announces the
abandonment of its efforts to complete the Spin-Off (the “Restricted Period”),
unless, as of the date on which such acquisition or agreement, arrangement or
understanding to acquire is made or entered into, (x) the Company certifies in
writing that (A) the Spin-Off would occur or would have occurred at
approximately the same time and in similar form regardless of such acquisition
or agreement, arrangement or understanding to acquire and (B) such acquisition
or agreement, arrangement or understanding to acquire will not cause PDC’s or
GLPI’s Beneficial Ownership of outstanding Company Stock to exceed 9.9% as of
such time, (y) the Stockholder (and the Trust Stockholder, as applicable)
certifies and represents to the Company in writing that such acquisition or
agreement, arrangement or understanding to acquire would have been made or
entered into at approximately the same time and in approximately the same form
regardless of the Spin-Off, and (z) to the extent such acquisition or agreement,
arrangement or understanding to acquire, if consummated, would cause the
Stockholder’s and/or the Trust Stockholder’s aggregate acquisitions of Company
Stock during the Restricted Period to exceed five percent (5%) of the voting
power or value of all shares of Company Stock issued and outstanding as of the
date on which such acquisition or agreement, arrangement or understanding to
acquire is made or entered into, the Company receives an opinion of counsel
satisfactory to the Company in its sole discretion that any such acquisition or
agreement, arrangement or understanding to acquire should not jeopardize GLPI’s
REIT status or cause the Spin-Off to be a distribution to which
Section 355(e) of the Code applies. The Company covenants to issue the written
certification contemplated in clause (x) above at the request of the Stockholder
or the Trust Stockholder, as applicable, if the Company reasonably determines
that such certification would be accurate.

 

(b)                                 Each of the Stockholder and the Trust
Stockholder may not Transfer, or enter into any agreement, arrangement or
understanding to Transfer, any Company Stock or GLPI Stock (other than pursuant
to this Agreement and, for the avoidance of doubt, other than as permitted by
Section 6.3) during the Restricted Period, unless (x) (i) such transferee is a
member of the Restricted Group and (ii) as of the date on which such Transfer or
agreement, arrangement or understanding to Transfer is made or entered into, the
Company certifies in writing that such Transfer or agreement, arrangement or
understanding to Transfer will not cause PDC’s or GLPI’s Beneficial Ownership of
outstanding Company Stock to exceed 9.9% as of such time or (y) as of the date
on which such Transfer or agreement, arrangement or understanding to Transfer is
made or entered into, (i) the Company certifies in writing that the Spin-Off
would occur or would have occurred at approximately the same time and in similar
form regardless of such Transfer or agreement, arrangement or understanding to
Transfer, and (ii) the Stockholder (and the Trust Stockholder, as applicable)
certifies and represents to the Company in writing that such Transfer or
agreement, arrangement or understanding to Transfer would have been made or
entered into at approximately the same time and in approximately the same form
regardless of the Spin-Off.  The Company covenants to issue the written
certification contemplated in clauses

 

--------------------------------------------------------------------------------


 

(x)(i) and (y)(i) above at the request of the Stockholder or the Trust
Stockholder, as applicable, if the Company reasonably determines that such
certification would be accurate. Notwithstanding anything herein to the
contrary, the obligation of the Stockholder and the Trust Stockholder to comply
with the requirements of this Section 2.2(b) shall apply notwithstanding the
compliance by the Stockholder (and the Trust Stockholder, as applicable) with
the in-tandem transfer requirements of Section 6.3.

 

(c)                                  Each of the Stockholder and the Trust
Stockholder will promptly notify the Company if it becomes aware of any
acquisition, Transfer or agreement, arrangement or understanding to acquire or
Transfer or any attempt to enter into any of the foregoing, in each case of
Company Stock or GLPI Stock during the Restricted Period involving another
member of the Restricted Group.  Any acquisition or Transfer, or agreement,
arrangement or understanding to acquire or Transfer by either the Stockholder or
the Trust Stockholder, in violation of the terms and conditions of this
Section 2.2 shall be, to the fullest extent permitted by law, null and void ab
initio and, in addition to other rights and remedies at law and in equity, the
Company shall be entitled to injunctive relief enjoining the prohibited action.

 

ARTICLE III
The Closing

 

3.1                               Closing.

 

(a)                                 Subject to clause (c) below, the closing of
the exchange of Company Common Stock for GLPI Common Stock (the “Stock Closing”)
shall take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, New York 10019, on the Business Day prior to the Distribution
Date, at the time during normal business hours designated by the Company, or at
such other place, time and date as may be agreed among the Company, GLPI and the
Stockholder.

 

(b)                                 Subject to clause (c) below, the closing of
the exchange of Company Options for GLPI Options (the “Option Closing”) shall
take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, New York 10019, on the third Business Day immediately
following the Distribution Date, at the time during normal business hours
designated by the Company, or at such other place, time and date as may be
agreed among the Company, GLPI and the Stockholder.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, this Agreement may be terminated at any time:

 

(i)                                     by mutual consent of the Company and the
Stockholder;

 

(ii)                                  by either the Company, on the one hand, or
the Stockholder, on the other hand, if any temporary restraining order,
preliminary or permanent injunction or other judgment or order issued by any
court of competent jurisdiction or other Law prohibiting, restraining or
rendering illegal the consummation of the transactions contemplated by this
Agreement or in connection with the Spin-Off shall be in effect and shall have
become final and nonappealable; or

 

--------------------------------------------------------------------------------


 

(iii)                               by the Company, if it determines to
terminate its efforts to effect the Spin-Off, acting in its sole discretion.

 

ARTICLE IV
Representations and Warranties of the Company

 

In order to induce the Stockholder and the Trust Stockholder to enter into this
Agreement, each of the Company and GLPI, as applicable, hereby represents and
warrants to the Stockholder and the Trust Stockholder as follows:

 

4.1                               Corporate Power and Authority.  The Company
and GLPI are duly organized, validly existing and in good standing under the
laws of the Commonwealth of Pennsylvania.  The Company and GLPI have all
requisite corporate power and authority to enter into and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement.  The execution, delivery and
performance of this Agreement by the Company and GLPI have been duly authorized
by all necessary corporate action on the part of the Company and GLPI,
respectively.  This Agreement has been duly executed and delivered by the
Company and GLPI, respectively, and (assuming due authorization, execution and
delivery by the Stockholder and the Trust Stockholder) constitutes the legal,
valid and binding obligation of the Company and GLPI enforceable against the
Company and GLPI, respectively, in accordance with its terms subject to
(a) applicable bankruptcy, insolvency, fraudulent conveyance and other similar
laws and (b) general principles of equity, including equitable defenses and
limits as to the availability of equitable remedies, whether such principles are
considered in a proceeding at law or in equity.

 

4.2                               Conflicts; Consents and Approvals.  The
execution and delivery of this Agreement by the Company and GLPI and the
consummation of the transactions contemplated by this Agreement by each of them
do not and will not (a) violate, conflict with, or result in a breach of any
provision of, or constitute a default under, the Company’s or GLPI’s charter or
bylaws; (b) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company or GLPI; or (c) require any action or
consent or approval of, or review by, or registration or material filing by the
Company or GLPI, other than any filing required pursuant to the Securities
Exchange Act of 1934, as amended, with any Governmental Authority, except as set
forth herein.

 

4.3                               Valid Issuance.  The GLPI Common Stock being
issued to the Stockholder and the Trust Stockholder pursuant to this Agreement
will, upon issuance pursuant to the terms of this Agreement and upon payment
therefor as provided in this Agreement, be duly authorized, validly issued,
fully paid and non-assessable.  Subject to the accuracy of the representations
made by the Stockholder and the Trust Stockholder in Article V, the GLPI Common
Stock will be issued to the Stockholder and the Trust Stockholder in compliance
with applicable exemptions from the registration and prospectus delivery
requirements of the Securities Act.

 

--------------------------------------------------------------------------------


 

ARTICLE V
Representations and Warranties of the Stockholder and the Trust Stockholder

 

In order to induce the Company and GLPI to enter into this Agreement, each of
the Stockholder and the Trust Stockholder, as applicable, represents and
warrants to the Company and GLPI as follows:

 

5.1                               Company Shares.  As of the date of this
Agreement, (a) the Stockholder holds, either individually or jointly and has
good title to 1,654,059 shares of Company Common Stock, including 90,434 shares
issued as restricted stock, (b) the Stockholder owns of record and has good
title to Company Options to purchase 2,811,300 shares of Company Common Stock,
(c) the Trust Stockholder holds of record and has good title to 513,334 shares
of Company Common Stock, (d) to the actual knowledge of the Stockholder, PDC
Beneficially Owns 12,701,417 shares of Company Common Stock (for the avoidance
of doubt, such number of shares Beneficially Owned by PDC includes the shares of
Company Common Stock described in clauses (a)-(c) above), (e) the Stockholder
does not hold, or Beneficially Own, any Company Common Stock or Company Options
other than as set forth in clauses (a)-(d) above and (f) to the actual knowledge
of the Stockholder, PDC does not Beneficially Own any Company Common Stock other
than as set forth in clauses (a)-(d) above.

 

5.2                               Power and Authority.  Each of the Stockholder
and the Trust Stockholder has all requisite power and authority to enter into
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement.  The execution,
delivery and performance of this Agreement by the Stockholder and the Trust
Stockholder have been duly authorized by all necessary action on the part of the
Stockholder and the Trust Stockholder, respectively.  This Agreement has been
duly executed and delivered by the Stockholder and the Trust Stockholder,
respectively, and (assuming due authorization, execution and delivery by the
Company and GLPI) constitutes the legal, valid and binding obligation of the
Stockholder and the Trust Stockholder, enforceable against the Stockholder and
the Trust Stockholder, respectively, in accordance with its terms subject to
(a) applicable bankruptcy, insolvency, fraudulent conveyance and other similar
Laws and (b) general principles of equity, including equitable defenses and
limits as to the availability of equitable remedies, whether such principles are
considered in a proceeding at law or in equity.

 

5.3                               Conflicts; Consents and Approvals.  The
execution and delivery of this Agreement by the Stockholder and the Trust
Stockholder and the consummation of the transactions contemplated by this
Agreement by each of them do not and will not (a) violate, conflict with, or
result in a breach of any provision of, or constitute a default under any
agreement to which the Stockholder or the Trust Stockholder is a party, unless
such violation, conflict or breach would not prevent the Stockholder or the
Trust Stockholder from compliance in all material respects with his or its
obligations hereunder; (b) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to the Stockholder or the Trust Stockholder; or
(c) require any action or consent or approval of, or review by, or registration
or material filing, other than filings pursuant to Section 13(d) and
Section 16(a) under the Securities Exchange Act of 1934, as amended, by it with,
any Governmental Authority.

 

--------------------------------------------------------------------------------


 

5.4                               Investor Status.  Each of the Stockholder and
the Trust Stockholder certifies and represents to the Company that he or it is
an “accredited investor” as defined in Rule 501 of Regulation D promulgated
under the Securities Act.  The financial condition of each of the Stockholder
and the Trust Stockholder is such that each of them is able to bear the risk of
holding GLPI Stock for an indefinite period of time and the risk of loss of his
or its respective entire investment.  Each of the Stockholder and the Trust
Stockholder has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning the Company, GLPI and this
investment and has sufficient knowledge and experience in investing in companies
similar to the Company and GLPI so as to be able to evaluate the risks and
merits of the exchange contemplated herein and his or its respective investment
in GLPI.

 

5.5                               Tax Matters.  Each of the Stockholder and the
Trust Stockholder is a United States person within the meaning of
Section 7701(a)(30) of the Code.

 

ARTICLE VI
Additional Covenants

 

6.1                               Transfer Taxes.  The Company shall be
responsible for the payment of any stock transfer or similar taxes in connection
with the transaction contemplated by this Agreement.

 

6.2                               Further Assurances.  Each of the parties
hereto shall use its reasonable best efforts to take, or cause to be taken, all
appropriate action, to do or cause to be done all things necessary, proper or
advisable under Law, and to execute and deliver such documents and other papers,
as may be required to carry out the provisions of this Agreement and to
consummate and make effective the transactions contemplated by this Agreement.
The foregoing does not impose on the parties any obligation to do or cause to be
done anything regarding the Spin-Off except as specified herein. 
Notwithstanding anything herein to the contrary, no party shall be obligated to
take any action pursuant to this Agreement that is prohibited by Law.

 

6.3                               In Tandem Sales.

 

(a)                                 Each of the Stockholder and the Trust
Stockholder shall specifically identify and keep separate, as applicable, the
following shares issued of record to each:  (i) shares of GLPI Stock received in
exchange for shares of Company Stock pursuant to this Agreement (the “GLPI
Exchanged Shares”), (ii) shares of GLPI Stock (other than the GLPI Exchanged
Shares) received in the Spin-Off (the “GLPI Distributed Shares”), (iii) shares
of Company Stock not tendered pursuant to this Agreement (the “Company
Distribution Shares”), (iv) GLPI Stock received in connection with the
distribution by GLPI of all earnings and profits accumulated in taxable years
prior to its first taxable year as a REIT (the “GLPI Purge Shares”),  (v) shares
of GLPI Stock received upon the exercise of GLPI Options (“GLPI Options Shares”)
and (vi) shares of Company Stock received upon the exercise of Company Options
(the “Company Options Shares”).

 

(b)                                 If the Stockholder or the Trust Stockholder
determines after the Distribution Date to Transfer any Company Distribution
Shares or any GLPI Distributed Shares (including, in each case, (w) any shares
of stock (or interests treated as shares of stock for federal

 

--------------------------------------------------------------------------------


 

income tax purposes (“Other Interests”)) of any corporation (or other entity
treated as a corporation for federal income tax purposes) received in a
transaction in which the basis of such shares or Other Interests received is
determined in whole or in part under Section 358 of the Code by reference to the
basis of Company Distribution Shares or GLPI Distributed Shares, (x) any shares
of Company Stock or GLPI Stock, respectively, received, in a transaction in
which the basis of such shares of Company Stock or GLPI Stock received is
determined in whole or in part by reference to the basis of Company Distribution
Shares or GLPI Distributed Shares, as a result of any reclassification,
recapitalization, stock split (including a reverse stock split) or subdivision
or combination or readjustment of Company Distribution Shares or GLPI
Distributed Shares, respectively, (y) any shares of Company Stock or GLPI Stock
received, in a stock dividend or stock distribution to which Section 305(a) of
the Code applies, received in respect of Company Distribution Shares or GLPI
Distributed Shares, or (z) any shares of Company Stock or GLPI Stock otherwise
received or acquired, in a transaction in which the basis of such shares of
Company Stock or GLPI Stock received is determined in whole or in part by
reference to the basis of Company Distribution Shares or GLPI Distributed
Shares, by virtue of the underlying ownership of Company Distribution Shares or
GLPI Distributed Shares by the Stockholder or the Trust Stockholder, as
applicable (such shares, “Related Shares”)), within two years following the
Distribution Date, the Stockholder or the Trust Stockholder, as applicable,
shall Transfer such shares of Company Stock or GLPI Stock or such Related
Shares, as applicable, in tandem with the shares of GLPI Distributed Shares, the
Company Distribution Shares, or the Related Shares, as applicable.  For purposes
of this Section 6.3, (A) subject to clauses (B) and (C), Transfers shall be
deemed to have occurred “in tandem” if and only if the Transfers of the
respective shares of Company Stock and GLPI Stock are (i) commenced at
approximately the same time and as part of the same plan and (ii) if not
consummated on the same day, the Transfers are completed not more than three
months apart, and in all events within the holder’s same taxable year; (B) a
Transfer shall not be deemed to have occurred “in tandem” unless the Transfers
of the respective shares of Company Stock and GLPI Stock occur in the same form
(e.g., sale or distribution); and (C) a Transfer shall not be deemed to be “in
tandem” unless such Transfer consists of Company Distribution Shares, GLPI
Distributed Shares, or Related Shares, as applicable (and not, for the avoidance
of doubt, shares of (i) Company Stock or GLPI Stock acquired after the Record
Date, other than Related Shares, (ii) the GLPI Purge Shares, (iii) the GLPI
Exchanged Shares, (iv) the GLPI Options Shares, or (v) the Company Options
Shares).

 

(c)                                  Notwithstanding anything in the foregoing
to the contrary, (A) this provision shall not apply to (i) any shares of Company
Stock or GLPI Stock acquired by the Stockholder or the Trust Stockholder in open
market purchases following the Distribution Date, (ii) any GLPI Purge Shares in
an amount necessary to satisfy any tax obligation of the Stockholder or the
Trust Stockholder, as applicable, in respect of the receipt of such GLPI Purge
Shares, (iii) any GLPI Options Shares in an amount necessary to cover the cost
of exercising the relevant GLPI Options and to satisfy any taxes on any ordinary
income resulting from the exercise of such GLPI Options, or (iv) any Company
Options Shares in an amount necessary to cover the cost of exercising the
relevant Company Options and to satisfy any taxes on any ordinary income
resulting from the exercise of such Company Options and (B) a Transfer of GLPI
Options Shares and Company Option Shares that would be treated as an “in tandem”
Transfer under Section 6.3(b) if such GLPI Option Shares and Company Option
Shares were GLPI Distributed Shares and Company Distribution Shares,
respectively, shall for all purposes of this Agreement be treated as an “in
tandem” Transfer of GLPI Distributed Shares and Company

 

--------------------------------------------------------------------------------


 

Distribution Shares if such GLPI Options Shares and Company Options Shares were
received pursuant to an “in tandem” exercise of the underlying GLPI Options and
Company Options, respectively.  For purposes of Section 6.3(c)(B), GLPI Options
and Company Options shall be deemed to have been exercised “in tandem” if
(1) such GLPI Options and Company Options originated from the same award,
(2) for each Company Option exercised there is one GLPI Option (as adjusted to
give effect to any changes to the capital stock of GLPI, including the
distribution by GLPI of all earnings and profits accumulated in taxable years
prior to its first taxable year as a REIT) exercised, and (3) the exercise of
such GLPI Options and Company Options is (i) effected at approximately the same
time and as part of the same plan, (ii) if not consummated on the same day, the
exercise of such GLPI Options and Company Options is completed not more than
three months apart, and in all events within the holder’s same taxable year and
(iii) effected in the same manner (e.g., cashlessly or otherwise).

 

(d)                                 If the Stockholder or the Trust Stockholder
determines after the Distribution Date to Transfer, within two years following
the Distribution Date, any GLPI Exchanged Shares, any GLPI Purge Shares (other
than to pay taxes as described in Section 6.3(c)(A)(ii)), any GLPI Options
Shares (other than to pay taxes or cover the cost of exercise, in each case, as
described in Section 6.3(c)(A)(iii) or pursuant to an “in tandem” exercise as
described in Section 6.3(c)(B)), or any Company Options Shares (other than to
pay taxes or cover the cost of exercise, in each case, as described in
Section 6.3(c)(A)(iv) or pursuant to an “in tandem” exercise as described in
Section 6.3(c)(B)), such Transfers will not occur unless (i) the Stockholder or
the Trust Stockholder, as applicable, has Transferred all shares of GLPI Stock
subject to the restrictions set forth in Section 6.3(b) (e.g., the GLPI
Distributed Shares) and (ii) the Transfer is occurring as a result of death,
disability, bankruptcy, involuntary termination of employment or some other
comparable change of circumstances.

 

(e)                                  Notwithstanding anything herein to the
contrary, the obligation of the Stockholder and the Trust Stockholder to comply
with the requirements of this Section 6.3 shall apply notwithstanding the
compliance by the Stockholder and the Trust Stockholder, as applicable, with the
requirements of Section 2.2(b).

 

6.4                               Post-Closing Acquisitions.  During the period
from the Distribution Date until such time as neither GLPI nor its Subsidiaries
receive or accrue, directly or indirectly, any amount (a) pursuant to the master
lease agreement to be entered into in connection with the Spin-Off, (b) pursuant
to a similar lease arrangement under which the Company or one of its
Subsidiaries is tenant and GLPI or one of its Subsidiaries is landlord, or
(c) from the Company or any of its Subsidiaries that would be considered “rents
from real property” under Section 856(d)(1) of the Code (ignoring, for this
purpose, the application of Section 856(d)(2)(B) of the Code), each of the
Stockholder and the Trust Stockholder shall not acquire (or agree to acquire)
any shares of Company Stock that would increase PDC’s or GLPI’s Beneficial
Ownership of outstanding Company Stock above 9.9%.

 

6.5                               Certain Information Regarding the
Stockholder’s Ownership.  From and after the Stock Closing until the second
anniversary of the Distribution Date, each of the Stockholder and the Trust
Stockholder shall notify the Company promptly after he or it obtains knowledge
that PDC Beneficially Owns 9.9% or more of the total combined voting power,
total number, or total value, of all shares of stock of the Company.  In
addition, from and after the date of this

 

--------------------------------------------------------------------------------


 

Agreement until the second anniversary of the Distribution Date, (a) the
Stockholder shall deliver to the Company, at such times as may reasonably be
requested by the Company, a certificate signed by the Stockholder setting forth
(i) the number of each class of securities of the Company owned of record by the
Stockholder and (ii) to the actual knowledge of the Stockholder, the number of
each class of securities of the Company Beneficially Owned by PDC, and (b) the
Trust Stockholder shall deliver to the Company, at such times as may reasonably
be requested by the Company, a certificate signed by the Trust Stockholder
setting forth (i) the number of each class of securities of the Company owned of
record by the Trust Stockholder and (ii) to the actual knowledge of the
Stockholder, the number of each class of securities of the Company Beneficially
owned by PDC.

 

6.6                               Additional Stockholders.  From and after the
date of this Agreement, the Company, the Stockholder and the Trust Stockholder
shall use their commercially reasonable efforts to cause (a) PDC, (b) any person
who is or becomes related to PDC within the meaning of Section 267(b) or 707(b),
(c) any partnership, estate, or trust in which PDC or any person described in
clause (b) owns any interest, and (d) any corporation in which PDC or any person
or persons described in clause (b) owns, in the aggregate, 10% or more in value
of the stock of such corporation, to agree to be bound by the obligations of the
Stockholder set forth in Sections 2.2, 6.3 and 6.4 and the second sentence of
Section 6.5 as if they were the obligation of such person.  For the avoidance of
doubt, the commercially reasonable efforts described above shall not require the
Company, the Stockholder or the Trust Stockholder to pay or to offer to pay any
financial consideration nor require the Stockholder to exercise any power or
right to remove and appoint any trustees of any trust in which the Stockholder
possesses such power or right.

 

ARTICLE VII
Miscellaneous

 

7.1                               Counterparts.  This Agreement may be executed
in any number of counterparts, which together shall constitute one and the same
Agreement.  The parties may execute more than one copy of the Agreement, each of
which shall constitute an original.

 

7.2                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties and supersedes all prior agreements,
understandings, arrangements or representations by or between the parties,
written and oral, with respect to the subject matter hereof.

 

7.3                               Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended or shall be construed to create any
third party beneficiaries.

 

7.4                               Governing Law; Jurisdiction.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles thereof.

 

(b)                                 For the purposes of any suit, action or
other proceeding between any of the parties hereto arising out of this Agreement
or any transaction contemplated hereby, each party irrevocably submits to the
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania, and, in the event there is no subject matter jurisdiction over
this dispute in

 

--------------------------------------------------------------------------------


 

federal court, then to the jurisdiction of the Court of Common Pleas of Berks
County.  Each party agrees to commence any suit, action or proceeding between
any of the parties hereto arising out of this Agreement or any transaction
contemplated hereby in the United States District Court for the Eastern District
of Pennsylvania, and, in the event such suit, action or other proceeding may not
be brought in federal court, then each party agrees to commence such suit,
action or proceeding in the Court of Common Pleas of Berks County.  Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any suit, action or proceeding between any of the parties hereto arising out of
this Agreement or any transaction contemplated hereby in (i) the United States
District Court for the Eastern District of Pennsylvania, and (ii) the Court of
Common Pleas of Berks County.  Each party hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any of the
aforementioned courts that any such suit, action or proceeding has been brought
in an inconvenient forum.  Each party further irrevocably consents to the
service of process out of any of the aforementioned courts in any such suit,
action or other proceeding by the mailing of copies thereof by registered mail
to such party at its address set forth in this Agreement, such service of
process to be effective upon acknowledgment of receipt of such registered mail;
provided that nothing in this Section 7.4 shall affect the right of any party to
serve legal process in any other manner permitted by law.  The consent to
jurisdiction set forth in this Section 7.4 shall not constitute a general
consent to service of process in the Commonwealth of Pennsylvania and shall have
no effect for any purpose except as provided in this Section 7.4.  The parties
agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)                                  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.4.

 

7.5                               Specific Performance.  The transactions
contemplated by this Agreement are unique.  Accordingly, each of the parties
acknowledges and agrees that, in addition to all other remedies to which it may
be entitled, each of the parties hereto is entitled to a decree of specific
performance and injunctive and other equitable relief.

 

7.6                               Amendment.  This Agreement may not be altered,
amended or supplemented except by an agreement in writing signed by each of the
parties hereto.

 

--------------------------------------------------------------------------------


 

7.7                               Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by facsimile, by courier service or by registered or
certified mail to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 7.7):

 

If to the Stockholder, to:

 

Peter M. Carlino

c/o Stradley Ronon Stevens & Young, LLP

2600 One Commerce Square, 26th Floor

Philadelphia, Pennsylvania  19103

Fax:  (215) 564-8120

 

With a copy to:

 

Todd C. Vanett, Esq.

Stradley Ronon Stevens & Young, LLP

2600 One Commerce Square, 26th Floor

Philadelphia, Pennsylvania  19103

Fax:  (215) 564-8120

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania  19610

Attention:  Treasurer

Fax:  (610) 373-4710

 

with a copy to (which shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019-6150

Attention:  Daniel A. Neff

Fax:  (212) 403-2000

 

If to GLPI, to:

 

Gaming and Leisure Properties, Inc.

825 Berkshire Boulevard, Suite 400

Wyomissing, Pennsylvania  19610

Attention:  Treasurer

Fax:  (610) 401-2901

 

with a copy to:

 

--------------------------------------------------------------------------------


 

Pepper Hamilton LLP

300 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, Pennsylvania 19103

Attention:  Barry M. Abelson, Esq.

Fax:  (215) 981-4750

 

7.8                               Assignment.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties (whether by operation of law or otherwise) without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 

7.9                               Fees and Expenses.  Except as otherwise
provided in this Agreement, all costs and expenses incurred in connection with
this Agreement and the transaction contemplated by this Agreement shall be the
responsibility of and shall be paid by the party incurring such fees or
expenses, whether or not the transactions contemplated by this Agreement are
consummated.  Notwithstanding the foregoing, the legal fees of the Stockholder
and the Trust Stockholder that are solely and directly related to, and incurred
in connection with, the transactions contemplated by the Spin-Off, including
without limitation the negotiation, execution and delivery of this Agreement and
any other documents related to the Spin-Off, shall be paid by the Company on
behalf of the Stockholder and the Trust Stockholder, up to a maximum amount of
$100,000.  For the avoidance of doubt, such legal fees shall not include any
costs and expenses of the Stockholder relating in any way to the Stockholder’s
personal planning, unless such planning is required by the Separation and
Distribution Agreement.

 

7.10                        Acknowledgement. This Agreement shall not be deemed
to amend, modify, or constitute an exception from the GLPI Articles in any
respect, and the Stockholder and the Trust Stockholder hereby acknowledge and
agree that in the event that the Beneficial Ownership of any capital stock of
GLPI by the Stockholder or the Trust Stockholder would result in a violation of
Section 9.2(a)(i) of the GLPI Articles, the capital stock of the Stockholder or
Trust Stockholder shall be subject to the provisions of Section 9.2(a)(ii) of
the GLPI Articles. The parties to this Agreement acknowledge that the provisions
of this Agreement are intended to enable GLPI to qualify as a REIT and to meet
the gross income tests under Section 856(c)(2) and (3) of the Code, and this
Agreement shall be interpreted consistently with such intent.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed as of the date first written above.

 

 

PETER M. CARLINO

 

 

 

 

 

     /s/ Peter M. Carlino

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Tim Wilmott

 

Name:

Tim Wilmott

 

Title:

President and Chief Operating Officer

 

 

 

 

 

GAMING AND LEISURE PROPERTIES, INC.

 

 

 

 

 

By:

/s/ William J. Clifford

 

Name:

William Clifford

 

Title:

Chief Financial officer

 

--------------------------------------------------------------------------------


 

 

PMC DELAWARE DYNASTY TRUST DATED SEPTEMBER 25, 2013

 

 

 

COMMONWEALTH TRUST COMPANY, TRUSTEE

 

 

 

 

 

By:

/s/ James A. Horty, III

 

Name:

James A. Horty, III

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 2.1(a):

 

The Stockholder shall deliver to the Company all shares of Company Common Stock,
including all shares issued as restricted stock, held by the Stockholder, either
individually or jointly (collectively, the “Stockholder Exchange Shares”). 
Additionally, the Trust Stockholder shall deliver to the Company all shares of
Company Common Stock, including all shares issued as restricted stock, held by
the Trust Stockholder (collectively, the “Trust Exchange Shares” and, together
with the Stockholder Exchange Shares, the “Exchange Shares”).  For the avoidance
of doubt, the delivery of Exchange Shares shall not include the delivery of the
right to receive shares of GLPI Common Stock in respect of such Company Common
Stock in the Spin-Off.

 

In exchange for each of the Exchange Shares, the Company shall deliver,
respectively, to the Stockholder and the Trust Stockholder, 0.407 shares of GLPI
Common Stock.

 

As of the date of this Agreement, the Trust Stockholder has pledged the shares
of Company Common Stock held by it to certain grantor trusts of the Stockholder
for the benefit of his children (collectively, the “DE Trusts” and individually,
a “DE Trust”), as collateral security for the purchase price of such shares
owing by the Trust Stockholder to the DE Trusts, pursuant to those certain
Pledge Agreements dated October 11, 2013 between the Trust Stockholder and each
of the DE Trusts (collectively, the “Pledge Agreements” and individually, a
“Pledge Agreement”).  Notwithstanding such pledge, each of the Pledge Agreements
(i) permits the Trust Stockholder to exchange the Company Common Stock pursuant
to this Agreement and to deliver the GLPI Exchanged Shares received by it under
this Agreement to the applicable DE Trust to be held pursuant to the applicable
Pledge Agreement, (ii) restricts the ability of the DE Trusts to Transfer such
pledged stock, except in compliance with the provisions of Sections 2.2, 6.3 and
6.4 hereof, and (iii) requires, as a condition of any DE Trust to transfer such
pledged stock in the event of a default under the applicable Pledge Agreement,
to execute and deliver in favor of the Company and GLPI an acknowledgment
agreement relating to such transfer restrictions, in form and substance
satisfactory to the Company and GLPI.

 

Schedule 2.1(b):

 

The Stockholder shall deliver to the Company the minimum number of Company
Options that must be cancelled and exchanged pursuant to the following paragraph
so that, immediately following the Option Closing, (i) PDC’s Beneficial
Ownership of outstanding Company Stock will be no greater than 9.9% and (ii)
GLPI’s Beneficial Ownership of Company Stock will be no greater than 9.9%.  All
other Company Options held by the Stockholder will be converted into GLPI
options and modified Company Options on the same terms as applicable to all
other holders pursuant to the employee matters agreement to be entered into
between the Company and GLPI.

 

For each Company Option delivered pursuant to the above paragraph, the
Stockholder will receive (a) no modified Company Options and (b) a number of
GLPI Options equal to (i) 1 plus (ii) a fraction, the numerator of which shall
be the Post-Spin Company Option Intrinsic Value and the denominator of which
shall be the Post-Spin GLPI Option Intrinsic Value.  These GLPI

 

--------------------------------------------------------------------------------


 

Options will have a per share exercise price equal to the product of (i) the
Pre-Spin Exercise Price and (ii) a fraction, the numerator of which shall be the
Post-Spin GLPI Stock Price and the denominator of which shall be the Pre-Spin
Company Stock Price.  These GLPI Options will otherwise be issued on the same
terms as GLPI Options issued to holders of Company Options in connection with,
and following, the Spin-Off pursuant to the employee matters agreement to be
entered into between the Company and GLPI (the “EMA”) and will be considered
“Converted Awards” under the 2013 Long Term Incentive Compensation Plan of
GLPI.  For the avoidance of doubt, these GLPI Options will be deemed to be
issued as of the “Effective Time” (as defined in the EMA) for purposes of the
EMA.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Post-Spin Company Option Intrinsic Value” means (a) the Post-Spin Company Stock
Price minus (b) the product of (i) the Pre-Spin Exercise Price and (ii) a
fraction, the numerator of which shall be the Post-Spin Company Stock Price and
the denominator of which shall be the Pre-Spin Company Stock Price.

 

“Post-Spin Company Stock Price” means the closing trading price of Company
common stock, as traded on an ex-distribution basis, on Nasdaq as of the last
trading day immediately prior to the Distribution Date.

 

“Post-Spin GLPI Option Intrinsic Value” means (a) the Post-Spin GLPI Stock Price
minus (b) the product of (i) the Pre-Spin Exercise Price and (ii) a fraction,
the numerator of which shall be the Post-Spin GLPI Stock Price and the
denominator of which shall be the Pre-Spin Company Stock Price.

 

“Post-Spin GLPI Stock Price” means the closing “when-issued” trading price of
GLPI common stock on Nasdaq as of the last trading day immediately prior to the
Distribution Date.

 

“Pre-Spin Company Stock Price” means the closing trading price of Company common
stock on Nasdaq (traded “regular way”) as of the last trading day immediately
prior to the Distribution Date.

 

“Pre-Spin Exercise Price” means, with respect to any Company Option, the per
share exercise price of the Company Option immediately prior to the distribution
date for the Spin-Off.

 

--------------------------------------------------------------------------------